Citation Nr: 0715651	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  04-05 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a chronic left knee 
disorder to include degenerative changes.  

2.  Entitlement to service connection for a chronic left 
ankle disorder.  

3.  Entitlement to service connection for a chronic headache 
disorder to include chronic head injury residuals.  

4.  Entitlement to a compensable disability evaluation for 
the veteran's left third metatarsal fracture residuals.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION


The veteran had active service from November 1943 to April 
1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Louisville, Kentucky, Regional Office (RO) which denied 
service connection for a chronic left knee disorder to 
include degenerative changes, a chronic left ankle disorder, 
and chronic headaches and a compensable disability evaluation 
for the veteran's left third metatarsal fracture residuals.  
In April 2007, the veteran submitted a Motion to Advance on 
the Docket.  In May 2007, the Board granted the veteran's 
motion.  


FINDINGS OF FACT

1.  Service connection is currently in effect for left third 
metatarsal fracture residuals.  

2.  The veteran served in World War II; participated in the 
Battles of the Northern Solomons and Luzon; and was awarded 
the Combat Infantryman's Badge.  

3.  A chronic left knee disorder was not manifested during 
wartime service or for many years thereafter.  The veteran's 
chronic left knee osteoarthritis and total knee replacement 
residuals have not been shown to have originated during 
wartime service.  

4.  The veteran's chronic left knee osteoarthritis and total 
knee replacement residuals have not been shown to be 
etiologically related to his service-connected disability.  

5.  A chronic left ankle disorder was not manifested during 
wartime service or at any time thereafter.  

6.  A chronic headache disorder was not manifested during 
wartime service or for many years thereafter.  The veteran's 
headaches have not been shown to have originated during 
wartime service.  

7.  The veteran's chronic left third metatarsal fracture 
residuals have been shown to be essentially asymptomatic on 
repeated VA physical and radiological examination.  


CONCLUSIONS OF LAW

1.  A chronic left knee disorder to include degenerative 
changes was not incurred in or aggravated by wartime service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.326(a) (2006).  

2.  A chronic left knee disorder to include degenerative 
changes was not proximately due to or the result of the 
veteran's service-connected disability.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310(a), 
3.326(a) (2006 as amended).  

3.  A chronic left ankle disorder was not incurred in or 
aggravated by wartime service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.326(a) (2006).  

4.  A chronic left ankle disorder was not proximately due to 
or the result of the veteran's service-connected disability.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.310(a), 3.326(a) (2006 as amended).  

5.  A chronic headache disorder to include chronic head 
injury residuals was not incurred in or aggravated by wartime 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) 
(2006).  

6.  The criteria for a compensable evaluation for the 
veteran's left third metatarsal fracture residuals have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5283, 5284 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claims, the Board observes that the RO issued VCAA 
notices to the veteran in July 2002, October 2006, and 
December 2006 which informed him of the evidence generally 
needed to support a claim of entitlement to service 
connection, assignment of an evaluation and effective date 
for an initial award of service connection, and assignment of 
an effective date for an increased evaluation; what actions 
he needed to undertake; and how the Department of Veterans 
Affairs (VA) would assist him in developing his claims.  The 
July 2002 VCAA notice was issued prior to the August 2002 
rating decision from which the instant appeal arises.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded multiple VA examinations for compensation purposes.  
The examination reports are of record.  The veteran was 
afforded a hearing before a VA Hearing officer.  The hearing 
transcript is of record.  The veteran requested a hearing 
before a Veterans Law Judge sitting at the RO.  The veteran 
was scheduled for the requested hearing.  He subsequently 
withdrew his hearing request.  There remains no issue as to 
the substantial completeness of the veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2006).  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  


II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  Where a 
veteran served continuously for ninety days or more during a 
period of war and arthritis (degenerative joint disease) 
becomes manifest to a degree of ten percent within one year 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006 as amended).  
The Court has clarified that service connection shall be 
granted on a secondary basis under the provisions of 38 
C.F.R. § 3.310(a) where it is demonstrated that a 
service-connected disorder has aggravated a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  Service connection is currently in effect for 
left third metatarsal fracture residuals.  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002).  

The Court has clarified that while there may be multiple 
theories or means of establishing entitlement to a benefit 
for a disability, if the theories all pertain to the same 
benefit for the same disability, they constitute a single 
claim.  Roebuck v. Nicholson, 20 Vet.App. 307, 313 (2006).  

A.  Left Knee

The veteran's service medical records make no reference to a 
chronic left knee disorder.  In his March 2001 claim for 
service connection, the veteran advanced that he experienced 
chronic leg pain "due to arthritis that should be 
service-connected as secondary to his left foot fracture."  

At a July 2002 VA examination for compensation purposes, the 
veteran complained of chronic left knee pain and occasional 
left knee swelling.  He reported that he had been diagnosed 
with left knee osteoarthritis by Norm Lewis, M.D., in 
approximately January 2002 or February 2002.  The examiner 
noted the veteran's inservice left third metatarsal fracture 
residuals.  An impression of "left knee osteoarthritis, 
unrelated to remote history foot fracture" was advanced.  

In the veteran's June 2003 notice of disagreement, the 
accredited representative advanced that the veteran believed 
that his left knee "issue" was associated with his 
service-connected left third metatarsal fracture residuals.  
In his February 2004 Appeal to the Board (VA Form 9), the 
veteran asserted that his left knee degenerative changes were 
associated with his service-connected left third metatarsal 
fracture residuals "because of having to favor my left 
side."

At a June 2004 VA examination for compensation purposes, the 
veteran complained of left knee pain of two years' duration 
and knee swelling, weakness, and instability.  The veteran 
was diagnosed with left knee osteoarthritis.  The examiner 
opined that:

It is unlikely that the patient's left 
knee condition and left ankle condition 
are related to the stress fracture of the 
left foot.  There is no medical evidence 
to support the development of arthritis 
in the joints caused by the stress 
fracture in another part of the body.  
The current knee pain and ankle pain is 
most likely an age-related phenomenon.  
These conditions are very commonly seen 
in patients in their late 70s that has 
(sic) a history of no trauma.  

Clinical documentation from Baptist Hospital East dated in 
October 2004 indicates that the veteran was diagnosed with 
left knee osteoarthritis and subsequently underwent a left 
total knee replacement.  

At a July 2006 hearing before a VA hearing officer, the 
veteran testified that he had incurred his chronic left knee 
arthritic disorder secondary to his service-connected left 
third metatarsal fracture residuals.  He believed that the 
disorder was caused by his favoring of his left foot.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  A chronic left knee disorder was not manifested 
during active service or for many years thereafter.  The 
first clinical documentation of record of the veteran's 
chronic left knee osteoarthritis is dated in 2002, some 56 
years after service separation.  No competent medical 
professional has attributed the veteran's chronic left knee 
osteoarthritis and associated left total knee replacement to 
his wartime service or his service-connected disability.  
Indeed, the examiners at the July 2002 and June 2004 VA 
examinations for compensation purposes expressly negated the 
existence of such an etiological relationship.  

The veteran asserts that he incurred a chronic left knee 
arthritic disorder secondary to his service-connected left 
third metatarsal fracture residuals.  The veteran's claim is 
supported solely by his own testimony and written statements.  
Such evidence is insufficient to establish an etiological 
relationship between the claimed disorder and the veteran's 
wartime service and/or service-connected disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, the Board concludes that a preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a chronic left knee disorder to 
include degenerative changes.  

B.  Left Ankle

The veteran's service medical records do not refer to a 
chronic left ankle disorder.  In his March 2001 claim for 
service connection, the veteran advanced that he experienced 
chronic leg pain "due to arthritis that should be 
service-connected as secondary to his left foot fracture."  

At the July 2002 VA examination for compensation purposes, 
the veteran denied having ever experienced any left ankle 
complaints.  Contemporaneous X-ray studies of the left ankle 
revealed a "normal" ankle.  The examiner commented that:
Left ankle condition.  Patient denies 
having any left ankle condition.  X-rays 
normal.  

In the veteran's June 2003 notice of disagreement, the 
accredited representative advanced that the veteran believed 
that his left ankle "issue" was associated with his 
service-connected left third metatarsal fracture residuals.  
In his February 2004 Appeal to the Board (VA Form 9), the 
veteran asserted that his "left ankle condition" was 
associated with his service-connected left third metatarsal 
fracture residuals "because of having to favor my left 
side."  

At the June 2004 VA examination for compensation purposes, 
the veteran complained of left ankle pain of two years' 
duration and ankle swelling and weakness.  Contemporaneous 
X-ray studies of the left ankle revealed a "normal ankle 
with heel spur."  The veteran was diagnosed with "left 
ankle pain with insufficient clinical evidence to support a 
diagnosis of any chronic or acute disorder or residual 
thereof of the left ankle."  The examiner commented that it 
was "unlikely" that the veteran's "left ankle condition" 
was related to his left foot stress fracture residuals as 
"there is no medical evidence to support the development of 
arthritis in the joints caused by the stress fracture in 
another part of the body" and his "current ankle pain is 
most likely an age-related phenomenon"  

At the July 2006 hearing before a VA hearing officer, the 
veteran testified that he incurred a chronic left ankle 
disorder as the result of his service-connected left third 
metatarsal fracture residuals due to his favoring of his left 
foot.  

A chronic left ankle disorder was not objectively shown 
during wartime service or at any time thereafter.  The 
veteran's claim is supported solely by his own testimony and 
written statements.  Such statements are insufficient to 
establish the existence of a chronic left ankle disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In the absence of evidence of current disability, there can 
be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Therefore, service connection for a chronic left 
ankle disorder is not warranted.  
C.  Chronic Headaches

The veteran's service medical records do not refer to either 
headaches, a chronic headache disorder, or a head injury.  In 
his April 2001 claim for service connection, the veteran 
advanced that he dove into a bunker or foxhole in February 
1945 and sustained a chronically painful "ridge on the top 
of his head" and associated frequent headaches.  

In the veteran's June 2003 notice of disagreement, the 
accredited representative advanced that the veteran 
experienced painful chronic headaches.  In his February 2004 
Appeal to the Board (VA Form 9), the veteran asserted that he 
"suffered a head injury while in combat and have had 
headaches ever since."  

At the June 2004 VA examination for compensation purposes, 
the veteran complained of weekly headaches which began in 
approximately 2002.  He reported that he sustained an injury 
to the top of his head during combat.  The veteran was 
diagnosed with headaches.  The examiner commented that:

There currently is insufficient clinical 
evidence to warrant a diagnosis of any 
acute or chronic medical disorder or 
residuals thereof.  ...  It is not likely 
that the veteran's current headaches are 
related to military service.  If the 
headaches were related to the injury that 
occurred in the military service, there 
would have been evidence that presented 
itself much earlier than just two years 
ago.  There would have been complaints of 
headache requiring evaluation and 
treatment sooner if the headaches were 
related to the service injury.  

At the July 2006 hearing before a VA hearing officer, the 
veteran testified that he had participated in hand to hand 
combat while in the Philippines; had lost his helmet during 
the fighting; had sustained head trauma including a skull 
fracture; and experienced chronic headaches a few months 
after his head injury.  He denied receiving any post-service 
treatment specifically for his chronic headaches.  The 
veteran's spouse testified that the veteran "was looted over 
there with his head cracked opened."  She stated that the 
veteran had a "knot" on the top of his head and experienced 
recurrent headaches.  

Headaches were first clinically manifested in 2002, some 56 
years after service separation.  A chronic head or skull 
injury was not objectively shown during wartime service or at 
any time thereafter.  No competent medical professional has 
attributed the veteran's headaches to wartime service or his 
alleged head/skull trauma.  The VA examiner at the June 2004 
VA examination for compensation purposes specifically 
concluded that the veteran's headaches could not be 
attributed to active service and/or the alleged head trauma 
given the long period between the injury and the onset of 
headaches.  

The veteran asserts that he sustained head trauma in hand to 
hand combat during World War II.  The Board finds the 
veteran's statements to be consistent with the circumstances, 
conditions, and hardships of his service during World War II.  
However, based upon the record and analysis herein, the Board 
concludes that any report by the veteran claiming to have 
experienced a skull fracture during combat is not credible.  
Further, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) 
do not eliminate the need for medical nexus evidence.  They 
merely reduce the evidentiary burden on combat veterans as to 
the submission of evidence of incurrence or aggravation of an 
injury or disease in service. Clyburn v. West, 12 Vet. App. 
296, 303 (1999); Libertine v. Brown, 9 Vet.App. 521, 523-24 
(1996).  

The veteran's claim is supported solely by his spouse's and 
his own testimony and his own written statements on appeal.  
Such evidence is insufficient to establish either a diagnosis 
or etiological relationship to the veteran's wartime service 
and/or alleged inservice head trauma.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Therefore, the Board concludes 
that a preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for a chronic 
headache disorder to include chronic head injury residuals.  



III.  Left Third Metatarsal Fracture Residuals

A.  Historical Review

The veteran's service medical records indicate that he 
sustained an incomplete simple left third metatarsal fracture 
while marching.  The report of his April 1946 physical 
examination for service separation notes that the veteran 
exhibited normal feet and no musculoskeletal defects.  The 
report of a September 1959 VA examination for compensation 
purposes states that the veteran did not exhibit any left 
foot abnormalities on physical and radiological evaluation.  
In October 1959, the VA established service connection for 
left third metatarsal fracture residuals and assigned a 
noncompensable evaluation for that disability.  

B.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  Moderate malunion or 
nonunion of either the tarsal or metatarsal bones warrants 
assignment of a 10 percent evaluation.  A 20 percent 
evaluation requires moderately severe malunion or nonunion.  
38 C.F.R. § 4.71a, Diagnostic Code 5283 (2006).  Moderate 
residuals of foot injuries warrant a 10 percent evaluation.  
A 20 percent evaluation requires moderately severe residuals.  
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2006).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2006).  

At the July 2002 VA examination for compensation purposes, 
the veteran complained of intermittent left foot pain and 
tingling.  On examination of the left foot, the veteran 
exhibited a full range of motion of the left ankle; intact 
sensation; and no forefoot discomfort, weakness, stiffness, 
swelling, fatigability, swelling, or associated abnormal shoe 
wear.  Contemporaneous X-ray studies of the left foot 
revealed no signs of "old or acute fracture" or 
"significant arthritic change."  

In the veteran's June 2003 notice of disagreement, the 
accredited representative advanced that a compensable 
evaluation was warranted for his left third metatarsal 
fracture residuals as he experienced left foot pain and 
discomfort.  

At the June 2004 VA examination for compensation purposes, 
the veteran complained of occasional left mid-foot pain.  
Contemporaneous X-ray studies of the left foot revealed 
findings consistent with vascular calcifications and a 
"calcaneus bony spur."  No metatarsal fracture residuals 
were identified.  The veteran was diagnosed with a "stress 
fracture of the metatarsals of the left foot per history."  

The veteran's left third metatarsal fracture residuals have 
been shown to be essentially asymptomatic on repeated VA 
evaluation.  Multiple X-ray studies of the left foot failed 
to reveal any chronic metatarsal fracture residuals.  In the 
absence of any objective evidence of either left third 
metatarsal malunion or nonunion or left foot impairment 
associated with the veteran's left third metatarsal fracture 
residuals, the Board concludes that a preponderance of the 
evidence is against a compensable evaluation.  


ORDER

Service connection for a chronic left knee disorder to 
include degenerative changes is denied.  

Service connection for a chronic left ankle disorder is 
denied.  

Service connection for a chronic headache disorder to include 
chronic head injury residuals is denied.  

A compensable disability evaluation for the veteran's left 
third metatarsal fracture residuals is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


